JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3.
Plaintiff-appellant, the state of Ohio, appeals from the trial court's judgment dismissing an indictment that charged defendant-appellee, Henry Shields, with carrying a concealed weapon in violation of R.C. 2923.12(A). In dismissing the charge, the court had relied on this court's decision in Klein v. Leis,146 Ohio App. 3d 526, 2002-Ohio-1634, 767 N.E.2d 286, in which we held that R.C. 2923.12 was unconstitutional.
In its sole assignment of error, the state contends that the trial court erred in dismissing the indictment. We sustain the state's assignment of error on the authority of the Ohio Supreme Court's decision in Klein v. Leis, 99 Ohio St. 3d 537,2003-Ohio-4779, 795 N.E.2d 633. In that case, the supreme court reversed this court's decision and held that Ohio's statute prohibiting the carrying of a concealed weapon is constitutional. Therefore, we reverse the trial court's judgment and remand this cause for further proceedings consistent with this judgment entry and the law.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Doan and Sundermann, JJ.